DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendment and response filed on 10/22/2021 have been fully considered but are not persuasive. The examiner’s response to applicant’s remarks will follow. This action addresses all claims including the amended claims. The following rejections are maintained:
a) Claims 1, 7, 8,9,10, 16, 17, 18  under 35 U.S.C. 103 over Jung et al. 20180321880 in view of Lam et al. 20150293720;
b) Claims 2,11  under 35 U.S.C. 103 over Jung et al. 20180321880 in view of Lam et al. 20150293720 , as applied to claim 1, and in further view of Joshua et al. 10268395;
c) Claims 3, 5,6 12, 14,15 under 35 U.S.C. 103 over Jung et al. 20180321880 in view of Lam et al. 20150293720 , as applied to claim 1, and in further view of Joshua et al. 10268395 in further view of  Kapil et al. 20150339233.
In the remarks, applicant argued that:
1) PRAM-based accelerator 800(130) is not the memory access unit;
2) As set forth in paragraphs [0056]-[0057] of Jung, Jung merely discloses that "the memory bridge 140 is connected to the CPU 110, the system memory 120, the PRAM-based accelerator 130 and the I/O bridge 150". However, Jung fails to disclose that "the memory bridge 140 (compared as the microcontroller of the present application) may analyze and 
3) Jung fails to disclose that "the host (compared as the core of the present application) stores a kernel (compared as the task of the present application) in one of the virtual addresses, the memory bridge 140 (compared as the microcontroller of the present application) analyzes and dispatches the kernel to the PRAM-based accelerator, and the PRAM-based accelerator accesses the virtual address indicating where the kernel is stored through the memory access unit". Therefore, Jung fails to disclose the technical features "the core stores a task in one of the virtual addresses, the microcontroller analyzes and dispatches the task to the AFU, and the AFU accesses the virtual address indicating where the task is stored through the memory access unit" recited in claims 1 and 10 of the present application;
4) The present application discloses that the core 120, the AFU 110A-110D and the microcontroller 140 share the same virtual addresses, so as to avoid frequent switching of the value of the page- directory base address register. However, Jung Lam, Joshua and Kapil also fail to disclose or teach the technical feature "the core, the AFU and the microcontroller share the plurality of virtual addresses" recited in claims 1 and 10 of the present application.







As to applicant’s remark 1) above, applicant is reminded that the relevant portion of the memory access unit in the claim is:
“…a memory access unit … and the AFU accesses the virtual address indicating where the task is stored through the memory access unit to execute the task…”  (Claim 1, lines 6, 8, 9, emphasis added).
In the Non-Final Action on 8/2/2021, Page 3, lines 6-8, the examiner refereed to Jung specifically the “PE0-PEn and the respective microcontroller 820 and the PRAM modules as a memory access unit.” 
The PE0-PEn, the respective microcontrollers 820 and PRAM modules 830 are shown as functional components of in fig.8 [800]. (Note: PRAM module 130 in fig.1 is shown in details in fig.8 800).
Therefore, PRAM 800 (130) is a memory access unit. Furthermore, Jung teaches: 
“once the memory address of the kernel is stored, the target agent PE1 (of the accelerator 130), loads the kernel from the PRAM module 830 based on the memory address stored in the cache and executes the kernel (S1260) since the memory address is stored in the cache as the boot address.” ([0133]. See also Non-final Action Page 3, lines 16-22)
From the above teaching, it can be readily seen that the target agent PE1 loads the kernel from the PRAM module 830 based on the memory address stored in the cache. The PE0-PEn, including the PE1 as the target agent, and the respective microcontrollers 820 and the PRAM modules are functional components for accessing the memory. This is the reason the 
As to applicant’s remark 2) above, applicant is referring to the “microcontroller” in the claim (claim 1, line 5).  This portion of the claim recites:
“a microcontroller, coupled between the core and the AFU” (Claim 1, line 5).
Jung teaches a microcontroller [host: [CPU 110][memory bridge 140/memory controller hub], coupled between the core [host] and the AFU accelerator 130] (see fig.1, [0056])
Jung teaches the microcontroller [host: [CPU 110][ memory bridge 140/memory controller hub] analyzes and dispatches [offload] the task [kernel] to the AFU [accelerator 130] (see [0060], the host has the ability to offload a kernel to the PRAM-based accelerator 130, which allows the PRAM- based accelerator 130 to directly execute the kernel. The kernel means any kind of function or program that can be executed by the accelerator. Note: examiner holds that the CPU is also a microcontroller for the purpose of offloading the kernel).
As to the memory bridge 140 is cited as one of the functional components of the microcontroller [host: [CPU 110][memory bridge 140/memory controller hub] connected to the host and the memory controller hub for the host to offload the kernel (e.g. the task) to the accelerator 130 (the AFU). In other words, the memory bridge 140 is the hardware connection and provides functional support between the host and the accelerator 130 (AFU).
As to the applicant’s remark that the CPU 110 in FIG. 1 and the PRAM-based accelerator 800 in FIG. 8 disclosed by Jung are not the memory access unit, the examiner would like to point out that Jung teaches a system including the CPU 110, the system memory 120, the memory bridge 140, and the I/O bridge 150 may be called a host. (See [0059]). Therefore, the 
As to applicant’s remark 3) above, Jung teaches the technical features of the core (See fig.1 1, [0059], the host: [general purpose CPU 110][system memory 120][memory bridge 140][I/O bridge 150] as a core) stores a task [kernel] in one of the virtual addresses (virtual address not taught by Jung but see obviousness reasoning in view of Lam below), the microcontroller analyzes and dispatches [offload] the task [kernel] to the AFU [accelerator 130] (see [0060], the host has the ability to offload a kernel to the PRAM-based accelerator 130, which allows the PRAM-based accelerator 130 to directly execute the kernel. The kernel means 
the AFU [PRAM-based accelerator 130] accesses the virtual address [memory address] (virtual address not taught by Jung but see obviousness reasoning in view of Lam below) indicating where the task [kernel] is stored through the memory access unit [CPU 110] to execute the task [kernel] (see [0133], once the memory address of the kernel is stored, the target agent PE1 (of the accelerator 130), loads the kernel from the PRAM module 830 based on the memory address stored in the cache and executes the kernel (S1260) since the memory address is stored in the cache as the boot address.), as claimed.
As to applicant’s remark 4 above, Jung teaches the core [host], the AFU [PRAM-based accelerator 130] and the microcontroller [host: CPU][memory bridge 140/memory controller hub] share the plurality of memory addresses [pointer: host memory address and accelerator’s memory address] recited in claims 1 and 10 of the present application. (See [0148], a user packs kernels via a packData interface [packData( )] and offloads the kernels to a PRAM-based accelerator via a pushData interface [pushData( )]. Parameters of the packData interface [pushData( )] may include metadata (meta), which defines the accelerator's memory address to download code segments for a plurality of applications (app0, app1, appN) and shared common codes (shared).  The pushData interface packs the kernels to return a kernel image.  Parameters of the pushData interface [pushData( )] may include a pointer, which refers to the host's memory address of the kernel image (img) and the accelerator's memory address (&pram_addr) to download). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 8,9,10, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. 20180321880 in view of Lam et al. 20150293720.
As to amended claim 1, Jung teaches a processing system, comprising (see fig.1): 
at least one core (See fig.1 1, [0059], the host: [general purpose CPU 110][system memory 120][memory bridge 140][I/O bridge 150] as a core); 
at least one accelerator function unit (AFU) (see the PRAM-based accelerator 130 as a functional unit in fig.1, [0060]. See also the purpose of the accelerator 130 is to supplement the functions of the CPU in [0055]), 
a microcontroller [host: CPU][memory bridge 140/memory controller hub], coupled between the core [host] and the AFU accelerator 130] (see fig.1, [0056]); and 
an memory access unit (not shown explicitly  in fig.1 but see fig.8 shows in details PE1-PEn with the PRAM module 830 of the accelerator 130; see PE0-PEn and respective microcontrollers 820 and the PRAM modules as a memory access unit), 
wherein the core develops and stores a task [kernel] in one of the virtual addresses, 
the microcontroller [host: [CPU 110][memory bridge 140/memory controller hub] analyzes   and dispatches [offload] the task [kernel] to the AFU [accelerator 130] (see [0060], the host has the ability to offload a kernel to the PRAM-based accelerator 130, which allows the PRAM-based accelerator 130 to directly execute the kernel. The kernel means any kind of function or program that can be executed by the accelerator. Note: examiner holds that the CPU is also a microcontroller for the purpose of offloading the kernel), and 
the AFU [PRAM-based accelerator 130] accesses the virtual address [memory address] (virtual address not taught by Jung but see obviousness reasoning in view of Lam below) 
Jung teaches the core [host], the AFU [PRAM-based accelerator 130] and the microcontroller [host: CPU][memory bridge 140/memory controller hub] share the plurality of memory addresses [pointer: host memory address and accelerator’s memory address]. (See [0148], a user packs kernels via a packData interface [packData( )] and offloads the kernels to a PRAM-based accelerator via a pushData interface [pushData( )]. Parameters of the packData interface [pushData( )] may include metadata (meta), which defines the accelerator's memory address to download code segments for a plurality of applications (app0, app1, appN) and shared common codes (shared).  The pushData interface packs the kernels to return a kernel image.  Parameters of the pushData interface [pushData( )] may include a pointer, which refers to the host's memory address of the kernel image (img) and the accelerator's memory address (&pram_addr) to download). 
Jung does not but Lam teaches sharing a plurality of virtual addresses [shared virtual address space] with the core [core] to access a memory [memory], as claimed. (See [0078], a shared virtual address space of programs; four processes P0.about.P3 run on different processor cores; they have a uniform shared virtual address space for storing shared data, where the first region in the virtual address space is mapped to the private physical memory space of P0, the second region is mapped to the  private physical memory space of P1, the third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to share a plurality of virtual addresses with the core to access a memory, as claimed, because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the shared virtual address space with the cores of Lam, to a known device/method, such as the PRAM-based accelerator to supplement the functions or programs of CPU core of Jung, for the purpose of each process may perform any data operation for the shared virtual address space.  (Lam, [0077]. MPEP 2143 KSR Example D).
As to claim 7, Jung teaches wherein the AFU [PRAM-based accelerator 130] generates a plurality of memory access requests based on the task [kernel] (see [0060], the host has the ability to offload a kernel to the PRAM-based accelerator 130, which allows the PRAM-based accelerator 130 to directly execute the kernel. See [0094] further teaches the PRAM-based accelerator 130 includes a server PE0 manages memory requests generated by agents PE1-PEn in [0094]).
Jung does not but Lam teaches data [shared data] corresponding to the memory access requests (e.g. memory accesses) is stored in the virtual addresses [shared virtual address space]. (See [0078], a shared virtual address space of programs; four processes P0.about.P3 run on different processor cores; they have a uniform shared virtual address space for storing shared data, where the first region in the virtual address space is mapped to the private physical memory space of P0, the second region is mapped to the  private physical memory space of P1, the third region is mapped to the private physical memory space of P2, and the 
Claim 7 is dependent claim 1, the reason of obviousness in claim 1 is also similarly applicable in claim 7 and not being repeated herein. For example, the obviousness reasoning is for the purpose of each process may perform any data operation for the shared virtual address space.  (Lam, [0077]. MPEP 2143 KSR Example D).
As to claim 8, Jung teaches wherein the memory access unit (see fig.8 the PE1-PEn with the microcontrollers of the accelerator 130 as a memory access unit) further comprises: 
a scheduler [server PE0 with the microcontroller 820] (the algorithm of microcontroller 820 is shown in fig.14), coupled to the AFU [PRAM-based accelerator 130], used to schedule the memory access requests (e.g. data requested by agent PE1) corresponding to the tasks [kernel] (see during the kernel execution, if data requested by the agent PE1 hits the cache, the agent PE1 can use the data stored in the cache in [0134]), 
and transmits results of the memory access requests to the AFU [PRAM-based accelerator 130] (see during the kernel execution, if data requested by the agent PE1 hits the cache, the agent PE1 can use the data stored in the cache in [0134]. However, in case of a cache miss, the agent PE1 issues a memory request generated by the cache miss to the server PE0, i.e., an MCU of the server PE0 (S1270).  The server PE0 then moves data between the agent PE1 and a row data buffer (530 of FIG. 5) or an overlay window (570 and 580 of FIG. 5) of the PRAM module 830 through a memory controller (820 of FIG. 8) (S1280 and S1290).  The server PE0 may initiate DMA between the agent PE1 and the row data buffer 530 or the overlay window 570 and 580 
Claim 8 is dependent from claim 7, and is taught by Jung as discussed above. The reason of obviousness in claim1 is also applicable in claim 8 and not being repeated herein.
As to claim 9, Jung teaches wherein the memory access unit further comprises (fig.8, see PE0-PEn and respective microcontrollers 820 and the PRAM modules as a memory access unit): 
a pipeline resource [microcontroller 820], receiving the memory access requests [req-0 and req-1] transmitted by the scheduler [microcontroller 820] so that the AFU [130] executes the memory access requests [req-0 and req-1] for access the memory [PRAM module] through the pipeline resource[microcontroller] (see[0158], two read memory requests req-0 and req-1 are processed in parallel.  In this case, the two memory requests req-0 and req-1 target to different partitions in the same PRAM module. See also [0159], a memory controller (820 of FIG. 8) may schedule memory requests by being aware of multiple partitions and row buffers of the PRAM module 830.  The PRAM module 830 can sense data out from a partition to a row data buffer (RDB) (530 of FIG. 5), while transferring data out from other RDB 530 to a target cache, in parallel.  Thus, a time to transfer the data can be overlapped with the latency to access the partition).
Claim 9 is dependent from claim 8, and is rejected under the same reason as in claim 8 above, and details of rejection are not being repeated herein.
As to amended claim 10, amended claim 10 includes similar limitations as amended claim 1 except it is directed to a method (see preamble). Therefore, amended claim 10 is rejected under the same reason as in amended claim 1.

As to claim 17, claim 17 includes similar limitations of claim 8, and additionally recites “sequentially transmitting the results of the memory access requests to the AFU” (line 5).  Jung teaches sequentially transmits results of the memory access requests to the AFU [PRAM-based accelerator 130] (see [0160], the memory controller 820 can bring the data of the memory request req-1 from the RDB and place them on a target L2 cache (S2030).  In other words, an RL time, a tDQSCK time, and a tBURST time of the memory request req-1 can be sequentially consumed (S2030). See also target L2 cache is a component of the PRAM-based accelerator 130 as set forth in fig.9, [0090]). Claim 17 is rejected under the same reason as in claim 8.
As to claim 18, claim 18 includes similar limitations of claim 9, and is rejected as set forth in claim 9 above.
Claims 2,11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. 20180321880 in view of Lam et al. 20150293720 , as applied to claim 1, and in further view of Joshua et al. 10268395.
As to claim 2, neither Jung nor Lam but Joshua teaches wherein the core [310 SoC: FLC 316] transmits an acceleration interface instruction [addressable request for read/write] about the task (e.g. processes, applications in the Flash) to the microcontroller [uCTRL 324], and the acceleration interface instruction [addressable request for read/write] comprises the virtual address [virtual address] in which the task [processes/application] is stored. (See fig.3 for the structural connection of the circuit, see fig.5 for the algorithm for sending the read/write request(s) that specifies a particular address (virtual address) to the microcontroller uCTRL 324 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to include the core transmits an acceleration interface instruction about the task to the microcontroller, and the acceleration interface instruction comprises the virtual address in which the task is stored, as claimed, (see the details of claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the command (i.e. the request for read/write) sent to the microcontroller to specify a particular virtual address of the flash memory of Joshua, to a known device/method, such as the PRAM-based accelerator to supplement the functions or programs of CPU core of Jung, in order to provide a particular address of the Flash memory which has a virtual address having a format in the same address space as that of a DMA memory, such as DRAM 334, from the perspective of FLC 316.  (Joshua, col.8, lines 47-51. MPEP 2143 KSR Example D).
As to claim 11, claim 11 includes similar limitations and corresponding to claim 2, and is rejected under the same reason as in claim 2.
Claims 3, 5,6 12, 14,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. 20180321880 in view of Lam et al. 20150293720 , as applied to claim 1, and in further view of Joshua et al. 10268395 in further view of  Kapil et al. 20150339233.
As to claim 3, neither Jung nor Lam nor Joshua but Kapil teaches wherein the core [310 SoC: FLC 316] transmits an acceleration interface instruction [addressable request for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to include the core transmits an acceleration interface instruction about the task to the microcontroller, as claimed, because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the command (i.e. the request for read/write) sent to the microcontroller to specify a particular virtual address of the flash memory of Joshua, to a known device/method, such as the PRAM-based accelerator to supplement the functions or programs of CPU core of Jung, in order to provide a particular address of the Flash memory which has a virtual address having a format in the same address space as that of a DMA memory, such as DRAM 334, from the perspective of FLC 316.  (Joshua, col.8, lines 47-51. MPEP 2143 KSR Example D).
Joshua teaches the acceleration interface instruction (Note: the acceleration interface instruction is already taught by Joshua, see the cited addressable request for specifying a particular virtual address to the microcontroller as already taught above by Joshua).
 Neither Jung, nor Lam, nor Joshua but Kapil teaches an instruction [scatter/gather prefetch instruction] comprises a page directory base address [base virtual address] (see Kapil, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to include the acceleration interface instruction (already taught by Joshua above) comprises a page directory base address of the task, the page directory base address is used to index a page table, wherein the page table comprises a plurality of page table entries for storing a mapping between each of the virtual addresses and a physical address, as claimed, (see claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, such the use of virtual base address specified in the scatter/gather instruction to lookup the TLB for obtaining the physical page identified by the physical address of Kapil, to a known device/method, such as the PRAM-based accelerator to supplement the functions or programs of CPU core of Jung, in order for the processor core sends the physical base address and the plurality of offsets to the L2 cache  upon the hit entry (Kapil, [0041]. MPEP 2143 KSR Example D).
As to claim 12, claim 12 includes similar limitations and corresponding to claim 3, and is rejected under the same reason as in claim 3.

Clam 5 is dependent from claim 3, the reason of obviousness in claim 3 is also applicable to claim 5 and not being repeated herein. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory access unit uses a translation look aside buffer (TLB) to temporarily store the page table entries which are most likely to be used by the AFU during accessing the memory, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the TLB lookup for accessing the L2 cache (the cache entries pre-stored/temporary stored before actually being used to prevent wait, [0004][0006]) as taught by 
As to claim 14, claim 14 includes similar limitations and corresponding to claim 5, and is rejected under the same reason as in claim 5.
As to claim 6, neither Jung nor Lam nor Joshua but Kapil teaches wherein the memory access unit further comprises: a tablewalk engine [table walker], wherein when the AFU (AFU is taught by Jung as discussed above in claim 1) fails to access the memory through the TLB (see Kapil, TLB miss in [0040], fig.3 step [306]), the tablewalk engine [table walker] is used to load (e.g. to retrieve) a corresponding page table entry [an associated page table entry]  from a system memory (system memory by the cache-coherent subsystem in [0027]) of the processing system based on the page directory base address [virtual base address].(see [0040], upon a TLB miss at step 306, a table walker is used to retrieve the associated page table entry. See also [0027], the system memory, L2 cache, L3 cache can collectively form a cache-coherent subsystem, where different copies of the same cache line are kept coherent with each other).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the memory access unit further comprises: a tablewalk engine, wherein when the AFU fails to access the memory through the TLB, the tablewalk engine is used to load a corresponding page table entry from a system memory of the processing system based on the page directory base address, as claimed (see claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, 
As to claim 15, claim 15 includes similar limitations and corresponding to claim 6, and is rejected under the same reason as in claim 6. Claim 6 additionally recites tablewalk engine which is already discussed in claim 6 above.
Allowable Subject Matter
Claims 4, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches:
The microcontroller compares the page directory base address and a pre-stored page directory base address to respond to the core whether or not the task has set up a privilege successfully. (See claim 4. See also similarly recited method claim 13).
The prior art made of record cited in the previous action and not relied upon is considered pertinent to applicant's disclosure.  All references cited in this action were already cited to applicant in the previous Non-Final Office Action.
a) Bose et al. 20140143783 is cited for the teaching of a multi-core processing chip 306 and accelerator chip 308.  In an embodiment, the multi-core processing chip 306 has a plurality of physical cores 312 where the cores each have one or more hardware threads capable of receiving and executing corresponding software threads, fig.3, [0025]);

c)  Terry et al 20140156968 is cited for the teaching of the phrase "walking the page table" refers to the process of finding a physical address from a virtual address.  The virtual address includes a page directory entry (PDE) offset, a page table entry (PTE) offset, and an access offset (see [0025]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182